At the outset, allow me to express our thanks and appreciation to the Secretary-General for all the sincere efforts he has made and continues to make to ensure the success of the peace process in Yemen and to put an end to the suffocating crises that plague Yemen. We thank his Special Envoy for Yemen, Mr. Ismail Ould Cheikh Ahmed, for all of his good efforts, which we praises and support. I wish to congratulate Mr. Peter Thomson on his assumption of the presidency of the General Assembly at its seventy-first session. We wish him every success in fulfilling his noble mission.
Last year from this rostrum I made a promise to restore Yemen’s legitimacy (see A/70/PV.17). I came to New York from Aden, the interim capital of Yemen, months after the coup d’état against State institutions — which was led by the militias of the Houthis and former President Saleh -- had plunged Yemen into a meaningless war, tearing apart its social fabric and decimating its economic and financial capabilities and infrastructure.
Today I address the Assembly while the State leadership at home is running the State from inside, despite all the difficulties. The Vice-President and the Government in its entirety in the liberated governates have aborted this destructive scheme led by Iran through mercenaries in Yemen. Today the coup forces are motivated by a vendetta against the people, pushing women and children to the fronts of death without any conscience or humanity.
We did not fire the first shot in Yemen’s war. We were in Sana’a before the coup. We have repeatedly called for an end to the wars, tragedies and conflicts that have been destroying Yemen over the past 50 years as a result of a corrupt Government, the selfish control of national wealth and power, heavy centralization and the neglect of most of the regions of the country.
All of those factors led to an increase in tensions and the eruption of the popular revolution against the former regime in February 2011 in order to bring about change. I called on everyone to build a cherished, democratic, civilian federal State in which human rights, the specifities of all the regions of Yemen, the dignity of women, the rights of children and the rights of all marginalized social groups are respected.
The Assembly may recall that I stood here four years ago (see A/67/PV.9) and spoke about the steps that we had taken and that we would take on the path towards a political transition of State power in the context of the Gulf Cooperation Council’s initiative and on the basis of United Nations resolutions. I told the Assembly then that Iran was blocking all the measures that we were taking through a variety of actions and interventions. Today, we are suffering the consequences of its meaningless practices via the Houthi and former President Saleh’s coup militias, whose actions have turned everything upside down.
We presented to the world a remarkable and unique experience, one unprecedented in the history of Yemen and the region, through the comprehensive national dialogue conference in which all parties participated.. It addressed the problems of Yemen in depth and drew up a road map for its future, which led to the drafting of a new federal civilian Constitution. We were on the cusp of building a new Yemen and completing the transitional phase when those militias carried out a coup against the State, its legitimacy and the national consensus.
The battles raging today are none of our doing. They were imposed on us by the coup by the Houthi/ Saleh militias’ coalition, which turned against the Gulf Cooperation Council Initiative and Implementation Mechanism and the outcome of the dialogue. They rejected the national consensus and took over the capital and certain governorates. At a time when everyone else was embracing peace and national partnership, they were shooting everyone, besieging cities and killing innocent people in order to safeguard their interests for power and wealth and seizing the capacities of the country and plundering its resources.
Let me stress that we are not advocating revenge. We do not seek to eliminate anyone from the Yemeni landscape. Rather, we extend our hands to all to build a new Yemen. Despite the extensive damage caused by the coup scheme on the political, social, economic and cultural fronts, we continue to see the rebels as a Yemeni group that must return to reason. We do not take away their right to a future.
We are still yearning for a life in dignity and safety for all Yemenis. Our project is one of life, construction, hope and stability for the new Federation of Yemen. It is a project for all Yeminis, who painstakingly drafted its parameters in the national dialogue and its outcome. It calls for a federal State founded on justice and the equitable distribution of power and wealth. More than once we have urged them to demonstrate their loyalty to their homeland, and we have called on them to dissociate themselves from the State that did not bring anything to Yemen except destruction and fuel for wars.
The peace we aspire to cannot accept control by militias and sectarian gangs of the State’s capacities, over medium and heavy weapons and missles that target the security and stability of Yemen, the Arabian Peninsula and the Gulf region. Our endeavours for peace can never overshadow the great sacrifices made by our people and their noble objectives. Any appropriate solutions should aim to end the coup and all its consequences, first and foremost by making sure the armed militias withdraw, surrender their weapons and give up the institutions they are controlling. Afterward, we should complete the political process by endorsing the new draft Constitution and hold general elections.
Therefore, we welcomed and cooperated with all sincere efforts that the United Nations made, as well as with all other ideas contributed to bring about peace. But they were rejected by the party involved in the coup, which refused to entertain them in a positive spirit.
We want to tell the world in very clear terms that extremism and sectarian terrorism sponsored by Iran in the region have bred and will continue to breed counter-extremism that feeds on terrorism. Brutality and terrorism, as demonstrated by those involved in the coup against the Yemeni people, feed and nourish the seeds of terrorism. We are all suffering from terrorism. This is why, on behalf of all Yemenis, I declare our full commitment to relentlessly combating terrorism. But let me stress that we cannot defeat terrorism in Yemen without tackling its root causes, the most important of which is the extremism and vindictive acts of terrorism by the Houthi/Saleh militas.
The political vacuum caused by the war, and the economic depression triggered by the black-market policies that impoverished the State and plundered its resources, were executed by the coup militias from the very beginning. They all led to a situation of stark poverty that is being exploited by terrorist groups to enlist people, recruit children, stockpile weapons and take control of cities. Unless we take effective measures to address those root causes, Yemen and the entire region will continue to suffer.
For the Yemenis, the criminal acts perpetrated by the militias, including the systematic killing of civilians, children and the elderly, especially in Taiz Governorate, the abductions and forced disappearances, the besieged cities, and the suppression of public freedoms of the Yemeni people are acts of terrorism on a par with those perpetrated by the Islamic State in Iraq and the Levant, Da’esh, Al-Qaida and other terrorist groups. The terrorism inflicted on the Yemeni people at the hands of the coup militias is similar to what they suffered at the hands of Da’esh and Al-Qaida. The Yemeni people are the only people who are affected by the Yemini version of Da’esh, Al-Qaida and Hezbollah. The world should understand the Yemeni people’s priorities to attain freedom and fighti all terrorist groups, with their different forms and categories. The fait accompli policy when dealing with extremists constitutes a dangerous international precedent because it confers legitimacy on the violent and terrorist rebel groups that are forcibly imposing their will on the people.
The militias involved in the coup diverted the mandate of the Central Bank of Yemen from its main mission at a time when the economy of Yemen was on the brink of collapse, turning it into a tool of war against the Yemeni people. The militias used the resources of the Central Bank to fund the war, undermining their independence, systematically plundering their assets and devaluing the local currency with the aim of exhausting our cash reserves. Those are irresponsible economic policies. We therefore decided to move the Central Bank to the interim economic capital, Aden, to save what could still be saved and to prevent the total depletion of the reserves.
No one will benefit from this situation except terrorists, violent groups and the black-market trade networks. We wish to stress to the whole world that we took that step only after exercising considerable patience. Finally, our patience ran out after we assessed the dangers inherent in allowing the Bank to continue to be controlled by irresponsible militias that work for the profit of their leaders and are bent on impoverishing the people and the State institutions. The motivating idea was to end the war by restricting the flow of funds to those militias. In that connection, we call on the free world and its financial institutions to support and stand by us and to respond to these measures to save the Yemeni economy and to prevent the militias from controlling the future of Yemen.
The situation in the wake of the destructive war imposed on our people is a result of the plundering of the State’s resources, the manipulation of the Central Bank’s assets, the erosion of foreign currency reserves, the non-use of the local currency and the promotion of trade war, black-market practices and smuggling by the militias. These factors augur dangerous times for Yemen. We will not be able to pay the salaries of civil servants, which will exacerbate the humanitarian catastrophe at hand. The situation requires action and assistance by the international community to support the Government of Yemen in its efforts to generate economic recovery and reconstruction. Let me stress that the Central Bank of Yemen remains fully committed to fulfilling its national and international obligations.
Notwithstanding the declarations of support every year, the strategic humanitarian plan for Yemen devised by the United Nations covers only a small portion of the growing essential needs that people are experiencing in the catastrophically difficult situation in Yemen. I take this opportunity to renew my call on all donor countries to fulfil their pledges and to provide more assistance in order to alleviate the suffering of Yemen. The Government of the Republic of Yemen wants to ensure that urgent humanitarian aid is delivered to all who are in need of it in all governates of Yemen, without exception. In that regard, I commend the great effort mounted by the King Salman Humanitarian Aid and Relief Centre and the Gulf Cooperation Council relief and humanitarian organizations.
The Yemen that we aspire to build — the Yemen that will emerge from the ruins of the unjust war imposed on it by the Houthi/Saleh militias — will be better integrated into its immediate regional surroundings. It will be cognizant of its strategic and geopolitical position in the Arabian peninsula and the Gulf.
On this occasion I reiterate our thanks and gratitude to my brother King Salman bin Abdulaziz, Custodian of the Two Holy Mosques, and to the Government and people of the Kingdom of Saudi Arabia, as well as to the President and the Government of the United Arab Emirates and to all our kin in the Gulf Cooperation Council and the Arab Coalition for the restoration of legitimacy in Yemen.
Three days from now, our great Yemeni people will celebrate the anniversary of the landmark Yemeni revolution of 26 September 1962, which declared Yemen a democratic republic. We recall with pride the glorious achievements of Yemen and the struggle of our Yemeni heroes. Allow me, from this rostrum, to stress to our people that the path of sacrifices charted by Yemenis in their struggle against backwardness and the Imamate system of government is being complemented today by the sacrifices of new heroes, who are defending the revolution and the Republic. We stand behind the overwhelming majority of Yemenis until victory and until we defeat the legions of the Imamate system and its heirs -- the former regime and its new version led by the treacherous Houthi/Saleh alliance — and halt their endeavours to establish a racist, theocratic system of government based on the “rule by the Islamic jurist”. We reaffirm to our people that victory has never been closer.
Allow me to address our people from this rostrum as we celebrate the glorious anniversary of the revolution. To our Yemeni people who have suffered injustice, bereavement, displacement, fleeing, disappearance, killings and hunger, our dear and generous people, I say with a great deal of confidence that their sacrifices will not be in vain, that their aspirations will be fulfilled. We are bound to be victorious, and, God willing, we will carry out our just project. We will extract Yemen from the claws of Iran. We will raise the Yemeni flag over our precious national soil, every square foot of it, and we will lay the foundation for a just federal State. All along, we have been and we will continue to be pioneers of peace and security, advocates of love and harmony, advocates of dialogue and consultation.
The current situation truly pains me; it is heartbreaking for any Yemeni to see blood shed anywhere. I am responsible for all of Yemeni territory and people, from one end of the country to the other. Nothing is in my heart except the concerns of my people, my homeland and my desire to see my country enjoy prosperity and peace. We will continue to deal positively and patiently with all. We will make all necessary sacrifices in order to restore social peace and recover our national cohesion in accordance with our constitutional and moral responsibility vis-a-vis the suffering of our people in all parts of the country.
I feel ashamed that the Yemeni people have had to endure the persistent failures of successive Yemeni Governments over the past 50 years. In both the north and south of Yemen, they were unable to meet the five basic necessities of our people: water, health care, education, electricity and road networks. But there is no point in crying over a bygone era and its Governments. Have our people not suffered enough death and destruction? Have the authors of the coup d’état — the Houthi/Saleh militias — not heard the humanitarian calls from this international forum to cooperate with the Secretary-General’s Special Envoy to Yemen in order to implement what we have agreed upon? I refer to the established terms of reference of the Gulf Cooperation Council Initiative and its Implementation Mechanism, the outcomes of the national dialogue, the relevant Security Council resolutions, particularly resolution 2216 (2015), and the outcome of the peace talks in Kuwait.
From this rostrum, I wish to express our thanks and gratitude to His Royal Highness Sheikh Sabah al-Ahmad al-Jaber al-Sabah, and our brother people of Kuwait.
In conclusion, I wish to draw attention to the foremost issue of a just solution regarding the question of Palestine and its capital -- the Holy City of Jerusalem.
